Citation Nr: 0621252	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  93-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right wrist ganglion.

3.  Entitlement to service connection for a gastrointestinal 
disability.  

4.  Entitlement to an increased rating from 20 percent for 
left shoulder impingement syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
January 1992.  He also served in the Air National Guard from 
August 1968 to August 1974, and from March 1983 to December 
1990.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claims.  

The veteran's claims were remanded by the Board in December 
1995 and September 2000.  

Although the RO denied the issue of service connection for a 
skin disability in a February 2006 rating decision, the 
veteran has not yet submitted a notice of disagreement (NOD) 
with said decision.  Thus, it is not in appellate status.  

The issue of service connection for a gastrointestinal 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's depressive disorder is etiologically 
related to military service.    

2.  The competent medical evidence does not show that the 
veteran has PTSD. 

3.  The veteran clearly and unmistakably underwent surgery to 
remove a right wrist ganglion prior to his service beginning 
in December 1990.  

4.  Residuals from the veteran's pre-service right wrist 
ganglion or from the pre-service surgery did not increase 
beyond its natural progression during service.

5.  When the veteran's painful motion of the shoulders is 
considered (especially during flareups), he has had the 
equivalent of limitation of motion of the left arm to 25 
degrees from the side; he does not have ankylosis of 
scapulohumeral articulation.  


CONCLUSIONS OF LAW

1.  Service connection for depressive disorder is granted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § § 3.102, 3.303 
(2005).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

3.  Service connection for residuals of a right wrist 
ganglion is denied.  38 U.S.C.A. §§ 1110, 1111, 1112, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2005).  

4.  The criteria for an increased rating to 30 percent (but 
no higher) for left shoulder impingement syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5200, 5201, 5203, Plate I (2005). 



 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with a letter which met the notification requirements 
of the VCAA, including a letter dated in August 2005, prior 
to readjudicating his claim in a supplemental statement of 
the case (SSOC).  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims were 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claims.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in the August 2005 letter, the 
RO informed the veteran that to establish entitlement to an 
increased evaluation, the evidence must show that "your 
service-connected condition has gotten worse." 

The RO also informed the veteran that to support his claim 
for service-connected compensation benefits, the evidence 
must show:

1.  You had an injury in military service 
or a disease that began in or was made 
worse during military service;

2.  You have a current physical or mental 
disability shown by medical evidence;

3.  There is a relationship between your 
disability and an injury, disease, or 
event in military service.  

Regarding the second element, in the August 2005 VCAA letter, 
the RO informed the veteran that it would obtain any VA 
medical records or any private medical records if the veteran 
completed a consent form for such records.  

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
he wanted the RO to obtain.  

Regarding the fourth element, the RO informed the veteran in 
the August 2005 letter to submit any evidence in his 
possession that pertained to his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.   Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.   Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Regarding the veteran's claim of service connection, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection for the right wrist ganglion and PTSD, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In regard to the claim of service connection for a 
psychiatric disability, this claim is being granted.  Thus, 
when the RO issues the appropriate letter informing the 
veteran of this fact, it will assign an effective date and 
disability rating for his service-connected psychiatric 
disability, and will inform the veteran of the information 
and evidence necessary to substantiate a claim for an 
increased rating, and for an effective date of disability.  

Regarding the veteran's claim for an increased rating, only 
the 4th and 5th elements are relevant.  As noted above, the 
veteran was apprised of the type of information and evidence 
necessary to substantiate his claim for an increased rating, 
so the 4th element has been met.  Regarding the 5th element, 
i.e., the effective date of disability, the RO informed the 
veteran in an April 2006 letter that the beginning date of 
benefit payments will generally be based on when it receives 
a claim, or when the evidence shows a level of disability 
that supports a certain rating under the rating schedule.  

The duty to assist the veteran also has been satisfied in 
this case.  As to the issues of service connection for a 
psychiatric disability, residuals of a right wrist ganglion, 
and an increased rating from 20 percent for left shoulder 
impingement syndrome, all available service medical records 
as well as VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  In compliance with the statutory requirements of 
38 U.S.C.A. § 5103A and 7105(d) as well as 38 C.F.R. 
§ 3.103(b), the VA has provided the veteran and his 
representative with a SOC and SSOC, informing them of the 
laws and regulations relevant to the veteran's claim and, in 
particular, what was needed to achieve a higher initial 
rating for his service-connected hearing loss.  See Dingess, 
19 Vet. App. at 473.  For these reasons, the Board concludes 
that the VA has fulfilled the duty to assist the appellant in 
this case.


Background

Regarding the veteran's psychiatric condition, service 
medical records show that the veteran was seen at the mental 
health clinic as a walk-in in February 1991.  He stated that 
he was relieved that his wife was being evaluated.  He hoped 
to be able to go home to care for his children if his wife 
was hospitalized.  He continued to be concerned with pain in 
his shoulder.  The veteran was angry at things not moving 
fast enough, and felt that he was not being taken seriously.  
No diagnosis was made.  He was to return to the clinic for a 
follow-up appointment.  

Regarding the veteran's right wrist, service medical records 
show that the veteran was seen on January 9, 1991.  It was 
noted that the veteran had been deployed January 2, 1991, and 
had a history of carpal tunnel syndrome and surgery for same 
in 1990, along with surgery for bilateral Ganglion cysts.  At 
the time of the veteran's deployment, he was asymptomatic.  
During the period from January 3-9, the veteran complained of 
hand and arm pain bilaterally which he stated happened after 
unloading a tractor trailer.  

He was seen later that month for status-post a carpal tunnel 
release of the right upper extremity, and it was noted that 
the veteran was doing well until this deployment.  The 
examiner suspected a recurrent carpal tunnel syndrome 
exacerbation by physical work.  He was seen later that month 
with significant right ulnar nerve cubital tunnel syndrome.  
He was seen in March 1991 for complaining of ulnar nerve 
parasthesias in the left arm.  He was seen in April 1991 
complaining of right wrist pain.  The examiner's impression 
was DeQuervain's of the right wrist.  It was recommended that 
he receive an injection.  

At the veteran's examination in July 1991, it was noted that 
he had a right wrist ganglion on the radial area of the ulna 
and on the radius area of the surface.   A physical profile 
serial report from July 1991, indicated that the veteran's 
upper extremities were assigned a score of 4T under the 
"revised temporary" category.  On the veteran's physical 
profile serial report from February 1992, his upper 
extremities were assigned a score of 3.  It was noted that 
the veteran had defects with decreased function, and was 
capable of effort for short periods.  

Dr. L.C. wrote a letter dated March 1992 in which he stated 
that the veteran had been a patient of his since April 1991.  
He diagnosed the veteran with dysthymia.  

The veteran underwent a VA examination in March 1992.  He was 
diagnosed with bilateral carpal tunnel syndrome.  

The veteran underwent a VA examination for his hands in July 
1992.  The veteran stated that the right hand and wrist had 
had multiple surgeries, with a ganglion cyst removed in 1988.  
The right hand and palm had had multiple surgical procedures.  
The examiner noted that the veteran had had three incisions 
for ganglion removal of the dorsum in 1978, 1979, and 1987.  
There was slight thickening in the site of the ganglion 
operative procedure on the dorsum of the right wrist and base 
of the dorsum, right hand.  

Dr. R.D. and S.R., Ph.D. wrote a letter dated May 1992.  They 
diagnosed the veteran with an adjustment disorder with mixed 
emotional features.  They opined that the veteran's 
adjustment disorder was initiated by his time in the Persian 
Gulf, and then triggered by his release from active duty.  

The veteran underwent a VA neurological examination in July 
1992.  It was noted that the veteran had had a ganglion cyst 
removed from the right wrist at the time of his carpal tunnel 
surgery in 1990 on the right hand and arm.  He had a frozen 
shoulder on the left side.  There was decreased range of 
motion in all directions of the left shoulder.  With the 
exception of some vague subjective loss of sensation in the 
left arm and leg, the veteran's objective neurological 
examination was within normal limits.  Diagnoses were status-
post right carpal tunnel syndrome, status-post surgical 
release, and status-post removal of ganglion on the wrists 
bilaterally.  An addendum was prepared in August 1992 after 
neurological testing.  It showed no active carpal tunnel.  

In a March 1993 rating decision, the RO denied service 
connection for a right hand condition.  The RO noted that a 
service medical record regarding the veteran's Desert Shield 
deployment noted that prior to active duty, the veteran had 
active carpal tunnel syndrome surgery and surgery for a 
bilateral ganglion cyst.  

The veteran underwent a VA examination in April 1997 for his 
hands.  The veteran indicated that he had had a ganglion cyst 
removed from his right wrist in 1988, and some type of 
exploration of the volar surface of his right wrist in 1989.  
All this predated 1990.  The examiner believed that the 
function of the veteran's right hand and wrist were normal.  

The veteran underwent a VA examination in April 1997 for his 
joints.  It was noted that the veteran was right-handed.  
There was atrophy of the deltoid muscle.  Range of motion of 
the left shoulder was 70 degrees for flexion, internal 
rotation, and abduction.  There was a noticeable difference 
of muscle development of the left shoulder.  Shoulder motion 
was limited in all directions.  The examiner doubted that 
that the veteran's decreased function in the left hand was 
related to his shoulder problem.  

The veteran underwent a VA examination in April 1997 for his 
peripheral nerves.  Examination showed no objective muscle 
weakness.  There was difficulty fully abducting the left 
shoulder secondary to pain.  Diagnosis was status-post left 
shoulder injury with associated brachial plexus damage 
resulting in pain and sensory changes to the left head.  

The veteran underwent a VA examination in January 1998 for 
his peripheral nerves.  Regarding his shoulder, the veteran 
stated that if he raised his left arm above the horizontal 
plane, he experienced throbbing pain.  He was unable to lift 
more than a few pounds with his left arm, or to do repetitive 
motions.  He stated that the numbness and tingling in his 
left medial two fingers was very distressing and 
uncomfortable.  He stated that he was right-handed for 
writing, but for all other things, was left-handed.  He had 
been treated in the past with injections with little to no 
help.  He was able to passively move his left shoulder to 90 
degrees, and actively to 130 degrees.  Beyond that, it was 
too painful to move.  The veteran underwent a NCV/EMG study 
of the left upper extremity.  There was no electrodiagnostic 
evidence of carpal tunnel syndrome, cubital tunnel syndrome, 
or brachioplexy or cervical radiculopathy.  

The veteran underwent a VA examination in January 1998 for 
his joints.  The veteran stated that there was pain in the 
left shoulder, with radiation to the left hand, fourth and 
fifth digits, associated with numbness and tingling.  He 
described pain from the elbow down to the bilateral hands, 
when attempting to lift objects, characterized by shooting 
pain.  He also complained of nocturnal pain, relieved by 
dangling hands, as well as Percocet, heat, and ice 
application.  He associated flare-ups with repetitive 
activities, movement, pushing, and pulling.  He believed that 
his bilateral hand symptoms were related to his recent left 
shoulder surgery for impingement syndrome.  He described pain 
as constant.  Manual muscle test showed scapular elevation 
and deltoid of 4/5 on the left.  Grip strength was 4/5 on the 
left.  Palm examination showed abduction of 70 degrees, 
flexion of 15 degrees, and extension of 20 degrees.  There 
was a recurrent ganglion cyst on the right.  Left shoulder 
examination showed flexion to 85 degrees; extension to 40 
degrees; abduction to 70 degrees; internal rotation to 60 
degrees; and external rotation to 70 degrees.  Diagnoses were 
status-post left shoulder surgery for impingement syndrome, 
and status-post bilateral ganglion cyst resection.  The 
veteran's peripheral neuropathy was not related to the left 
shoulder surgery.  

In December 1998, the veteran submitted records which he 
stated were from Dr. L.C. from January 1991 to February 1992.  
The records show that the veteran complained of feeling 
trapped and frustrated.  

The veteran underwent a VA examination in November 2000 for 
his joints.  Examination showed no evidence of any swelling 
of the wrist.  There was no evidence of any recurrence of the 
ganglion.  Tinel's and Phalen's signs were negative.  
Handgrip was 5/5 bilaterally.  Motion of the right wrist 
showed extension of 60 degrees, flexion of 40 degrees, radial 
deviation of 10 degrees, and ulnar deviation of 30 degrees 
with minimal discomfort.  

Regarding the shoulder, there was no atrophy.  There was pain 
on palpation of the left acromioclavicular joint.  There was 
pain on palpation over the anterior aspect of the shoulder.  
There was no sensory or motor deficit of either upper 
extremity and deep tendon reflex of the upper extremities 
were present and symmetrical.  He could abduct the left 
shoulder 30 degrees, and forward flex 60 degrees.  External 
and internal rotation of the shoulder was nil.  Under 
diagnoses, the examiner listed status-post excision of 
ganglion of the right wrist, and noted that the veteran 
experienced some exacerbations of temporary nature while he 
was on active duty, with no further residual impairment since 
the veteran did not stress the wrist.  The examiner also 
noted that the veteran had adhesive capsulitis of the left 
shoulder secondary to impingement syndrome.  The examiner 
commented that the veteran tended to refrain from exercising 
the shoulder and developed an adhesive capsulitis of the 
shoulder, which was reflected in marked restriction of motion 
of the shoulder, with no evidence of cervical radiculopathy.  
The examiner commented that the examination was conducted 
during a period of quiescent symptoms.  During flare-ups of 
symptoms, the physical findings could be significantly 
altered.  

The veteran underwent a VA examination in December 2000.  The 
examiner noted that while the veteran was stationed in the 
Persian Gulf, his wife began having psychiatric problems, 
causing the veteran to be allowed to go home to take care of 
his children.  The veteran reported that he received some 
counseling while in the Air Force from January to march 1991.  
He reported that he was experiencing significant stress due 
to his arm injury, and also due to the fact that he was 
experiencing martial problems.  The examiner opined that the 
veteran's history suggested that his depression began when he 
was in the Air Force, particularly when he was stationed at 
the Gulf and had several stressful events occur including a 
work-related injury to his arm, and problems at home with 
regard to his wife's psychiatric status.  Diagnosis was 
depressive disorder, not otherwise specified.  

The veteran underwent a VA neurological examination in 
December 2004.  The veteran held his left hand close to 
himself, guarded it, and appeared to be in pain.  Individual 
muscle strength testing of the left hand was limited because 
the veteran complained of pain during the testing, and 
against this background, the left deltoid was at least 3+/5, 
left biceps and triceps were 4/5, wrist flexion and reflex 
tension was 4/5, and intrinsic hand muscles were 4+/5.  The 
examiner was not clear if the veteran had a peripheral 
neuropathy affecting the left hand in the first place.  The 
examiner wanted a repeat EMG nerve conduction study to assess 
for peripheral nerve involvement.  Based on the presence and 
location of a neuropathy, if present, once could then surmise 
possible association between the neuropathy and the shoulder 
impingement.  Regarding the wrist ganglion, as it was present 
prior to entry into service, and the left shoulder 
impingement, this evaluation would best be done by the 
orthopedic examiner.  

A VA EMG report from March 2005 noted that the veteran had 
mild diffuse weakness of the left arm and inability to 
elevate the arm or abduct the arm due to shoulder pain.  He 
had depressed reflexes.  The examiner's impression was that 
of a mildly abnormal study.  There was electrodiagnostic 
evidence for a mild left media nerve entrapment at the wrist 
(carpal tunnel syndrome), and no electrodiagnostic evidence 
for brachial plexopathy.  

Laws and regulations regarding service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2005).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  


Entitlement to service connection for a psychiatric 
disability, to include PTSD

The evidence shows that the veteran has a current psychiatric 
disability.  He was diagnosed with depressive disorder by a 
VA examiner in December 2000.  Furthermore, although the 
service medical records do not show that the veteran was 
diagnosed with a psychiatric disorder in service, he was seen 
at the mental health clinic in service, and was treated by 
Dr. L.C. during service.  In light of the fact that the 
veteran was diagnosed with dysthymia within two months of 
leaving service, and the fact that Dr. L.C. stated that he 
treated the veteran during service, the benefit-of-the doubt 
is given to the veteran on the question of whether he 
received treatment for a psychiatric condition in service.  
Regarding a possible nexus between the veteran's current 
disability and service, a VA psychiatrist reviewed the 
veteran's claims folder in December 2000 and opined that the 
veteran's depressive disorder began when he was in the Air 
Force.  There is no opinion to the contrary.  \

Based on the VA examiner's opinion, and granting the veteran 
the benefit of the doubt pursuant to 38 U.S.C.A. § 5107(b), 
the evidence establishes that pursuant to 38 C.F.R. 
§ 3.303(d), the veteran's psychiatric disability (depressive 
disorder) is related to service, and thus, service connection 
is warranted for depressive disorder.  The grant of service 
connection is limited to service connection for depressive 
disorder.  In particular, the veteran is not entitled to 
service connection for PTSD, as the VA examiner in December 
2000 stated that there was no evidence of PTSD in the 
veteran.  

As the veteran has been granted the benefit he was seeking 
(service connection for depressive disorder), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).  


Entitlement to service connection for residuals of a wrist 
ganglion

Relevant laws and regulations 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Analysis

There is no entrance examination on file prior to the 
veteran's period of active duty beginning in December 1990.  
Therefore, there is no examination disclosing defects when 
the veteran entered active duty, and the veteran is entitled 
to a presumption of soundness.  The Board must next determine 
whether, under 38 U.S.C.A § 1111 and 38 C.F.R. § 3.304(b), 
there is clear and unmistakable evidence that a disease or 
injury existed prior to service.  For the reasons described 
below, the Board finds that the veteran's right wrist 
ganglion clearly and unmistakably pre-existed service.  

When the veteran was seen in service on January 9, 1991 
(shortly after beginning service), the physician noted that 
the veteran had a history of surgery for bilateral Ganglion 
cysts.  Similarly, at a VA examination in July 1992, the 
examiner noted that the veteran had had a ganglion cyst 
removed in 1988, and had had three incisions for ganglion 
removal of the dorsum of the wrist in 1978, 1979, and 1987.  
At a VA neurological examination that same month, the 
examiner noted that the veteran had a cyst removed from his 
right wrist in 1990, and at a VA examination in April 1997, 
the examiner noted that the veteran had had a ganglion cyst 
removed from his right wrist in 1988.  Since the veteran 
noted that he had a ganglion removed from his right wrist at 
all of these examinations (even though the dates of the 
removals varies), the evidence clearly and unmistakably shows 
that the veteran's ganglion of the right wrist pre-existed 
his induction into active service in December 1990.  The 
appellant does not contend that he incurred his right wrist 
ganglion in service; his contention is that the ganglion was 
aggravated by service.  Based on the entire record, the 
veteran's right wrist ganglion clearly and unmistakably 
existed prior to service and there is no doubt to be resolved 
regarding this issue.  See Gilbert, 1 Vet. App. at 55.

Since the evidence shows that the veteran incurred a right 
wrist ganglion which was operated on prior to service, the 
next question to be answered is whether the veteran incurred 
any residuals from the right wrist ganglion or surgery that 
was aggravated during service.  See VAOPGCPREC 3-2003 (July 
16, 2003) (to rebut the presumption of sound condition, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service).

With regard to whether the right wrist ganglion was 
aggravated during service, the evidence is sufficient to show 
that new manifestations of disability arose during this time.  
The veteran was seen in January 1991 for a significant right 
ulnar nerve cubital tunnel syndrome, and in April 1991, 
complaining of right wrist pain, and diagnosed with 
DeQuervain's of the right wrist.  Thus, it is conceded that 
the veteran's right wrist symptoms represented an increase in 
severity of the right wrist ganglion condition.  

Because an increase in the severity is conceded, it is 
necessary to next consider whether such increase in severity 
was beyond the natural progress of the right wrist ganglion  
At the veteran's November 2000 VA examination, the examiner 
stated that the veteran experienced some exacerbations of a 
temporary nature while he was on active duty, but did not 
suffer further residual impairment since the veteran did not 
stress the wrist.  This opinion is bolstered by the post-
service medical findings of the right wrist, which have 
consistently shown normal function.  At the November 2000 VA 
examination, there was no evidence of any recurrence of the 
ganglion, and at the veteran's April 1997 VA examination, the 
examiner commented that the function of the veteran's right 
hand and wrist were normal.  The medical opinion above, and 
the post-service findings constitute clear and unmistakable 
evidence that the veteran's pre-existing right wrist 
disability did not increase in severity beyond the natural 
progress of the condition.  

In conclusion, the evidence shows that the veteran had a 
ganglion on his right wrist prior to service, and that he had 
some right wrist symptomatology during service, but these 
symptoms were of a temporary nature.  An increase in severity 
beyond the natural progression of the veteran's right wrist 
disorder clearly and unmistakably did not occur during his 
period of service.  Accordingly, service connection for 
residuals of a right wrist ganglion is denied, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  


Entitlement to an increased rating from 20 percent for left 
shoulder impingement syndrome

When there is unfavorable ankylosis of scapulohumeral 
articulation and abduction is limited to 25 degrees from the 
side, then a 50 percent rating is assigned for the major 
shoulder, and a 40 percent rating is assigned for the minor 
shoulder.  When ankylosis of scapulohumeral articulation is 
intermediate between favorable and unfavorable, then a 40 
percent rating is assigned for the major shoulder, and a 30 
percent rating is assigned for the minor shoulder.  When 
ankylosis of scapulohumeral articulation is favorable and 
abduction is to 60 degrees and the veteran can reach his 
mouth and head, then a 30 percent rating is assigned for the 
major shoulder, and a 20 percent rating is assigned for the 
minor shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 5200 
(2005).

When limitation of motion of the arm is to 25 degrees from 
the side, then a 40 percent rating is assigned for the major 
arm, and a 30 percent rating is assigned for the minor arm.  
When limitation of motion of the arm is between the side and 
shoulder level, then a 30 percent rating is assigned for the 
major arm, and a 20 percent rating is assigned for the minor 
arm.  When limitation of motion of the arm is at the shoulder 
level, then a 20 percent rating is assigned for either the 
major or minor arms.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5201 (2005).  

For impairment of the clavicle, when there is dislocation or 
nonunion with loose movement, then a 20 percent rating is 
assigned.  When there is nonunion without loose movement or 
malunion of the clavicle, then a 10 percent rating is 
assigned.  38 C.F.R. § 4.71(a), Diagnostic Code 5203 (2005).  
A note at the end of the section instructs to alternatively 
rate on impairment of function of the contiguous joint.  

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees.  The standard range of motion for internal and 
external rotation is 90 degrees.   38 C.F.R. § 4.71, Plate I 
(2005).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to such factors as pain, weakened movement, excess 
fatigability, and incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

The veteran is in receipt of a 20 percent rating for 
limitation of motion at the shoulder level.  Since the 
veteran's left shoulder is his minor shoulder, to be entitled 
to a 30 percent rating under Diagnostic Code 5201, the 
evidence must show limitation of motion of the arm to 25 
degrees from the side.  The evidence clearly shows that the 
veteran's range of motion has been decreasing.  While the 
veteran had had 70 degrees of flexion and abduction at his 
April 1997 VA examination, and 85 degrees of flexion, and 70 
degrees of abduction at his January 1998 VA examination, at 
his November 2000 VA examination, his range of motion had 
decreased to 60 degrees of flexion and 30 degrees of 
abduction.  

The veteran's functional limitation of his left shoulder due 
to pain on use as directed in DeLuca v. Brown must be 
considered.  At the veteran's VA examination in November 
2000, there was pain on palpation of the shoulder.  Also, the 
examiner commented that during flare-ups of symptoms, the 
symptoms of the veteran could be significantly altered.  
Finally, the VA EMG report from March 2005 noted that the 
veteran was not able to elevate or abduct his arm due to 
shoulder pain.  

Pursuant to DeLuca v. Brown, the evidence shows that with 
painful motion taken into account, the veteran's limitation 
of motion of the arm is the equivalent of 25 degrees from the 
side, such that he is entitled to an increased rating to 30 
percent under Diagnostic Code 5201.  This is the highest 
rating under said Diagnostic Code for a minor arm.  

In order to be entitled to a higher rating under Diagnostic 
Code 5200, the evidence would have to show unfavorable 
ankylosis of scapulohumeral articulation with adduction 
limited to 25 degrees from the side.  Since the evidence does 
not show that the veteran has ankylosis of his shoulder, he 
is not entitled to an increased rating pursuant to said 
Diagnostic Code.  When a veteran is assigned the maximum 
disability evaluation under a limitation of motion diagnostic 
code, an increase based upon complaints of pain is not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).  The 
veteran is already in receipt of the maximum rating for 
limitation of motion of the shoulder for a minor arm.  
Therefore, even though the veteran has described pain in his 
left shoulder, the veteran's painful motion along with the 
additional factors discussed in 38 C.F.R. §§ 4.40 and 4.45 
are not to be considered when determining whether the veteran 
has ankylosis of his scapulohumeral articulation.  

In summary, with painful motion during flare-ups considered, 
the veteran's limitation of motion is the equivalent of 
limitation of the left arm to 25 degrees from the side, but 
not more.  Thus, the veteran is entitled to an increased 
rating to 30 percent, but not higher, when his left shoulder 
disability is considered under the limitation of motion code, 
Diagnostic Codes 5201.  38 C.F.R. § §4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2005).  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  

While the veteran's disability has had some consequences with 
regard to his employment, his disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.


ORDER

Entitlement to service connection for depressive disorder is 
granted.  

Entitlement to service connection for residuals of a right 
wrist ganglion is denied.  

Entitlement to an increased rating to 30 percent for left 
shoulder impingement syndrome is granted.  


REMAND

Regarding the issue of service connection for a 
gastrointestinal disability, although the veteran's claim has 
already been remanded on two occasions (December 1995 and 
September 2000), it unfortunately must be remanded again.  At 
the veteran's March 1992 VA examination, it was noted that an 
upper GI series was conducted in February 1992, and that the 
examiner wished to obtain said report.  Although the veteran 
did not state at the time of the March 1992 VA examination 
where he underwent the upper GI series, at the November 2000 
VA examination (following the Board's second remand), the 
veteran stated that he was at the Buffalo VA hospital for GI 
testing, but was unsure of the date and period of time he was 
there.  In August 2005, the veteran stated that he was 
treated in Buffalo in 1992 for his stomach.  These records 
have not yet been obtained.  

While the veteran's treatment records from the Syracuse VA 
Medical Center appear complete, a thorough review of the 
veteran's three claim folders shows that an attempt has not 
been made to obtain the veteran's treatment records from the 
Buffalo VA Medical Center.  Thus, the veteran's claim must be 
remanded so that those records can be obtained.  

Furthermore, the examiner at the veteran's November 2000 VA 
gastrointestinal examination stated that the veteran was also 
treated at the Canandaigua VA hospital.  Accordingly, an 
effort should be made to obtain the veteran's treatment 
records from the Canandaigua VA Medical Center, in particular 
any GI series reports from February 1992.  

Also, it is pointed out that while the December 1995 and 
September 2000 remands referred to service medical records 
from May and October 1991 that diagnosed the veteran with 
gastroenteritis and gastritis, a review of the three claims 
folders now shows that these documents are not of record.  
Thus, every effort must be made to obtain these service 
medical records.  In particular, the RO should determine if 
there is a temporary file where those records may be located.  
If the records can not be located, the RO should contact the 
veteran to determine if he has copies of his service medical 
records from May to October 1991.  If the records cannot be 
located that fact must be noted in the file.

The veteran must also be scheduled for a VA examination to 
determine the nature and etiology of any gastrointestinal 
disorders.  The VA's duty to assist requires that the veteran 
be afforded a VA examination with respect to his disability, 
which should take into account the records of the veteran's 
prior medical history, and includes an opinion as to the 
etiology of his disability before a decision concerning his 
appeal can be made.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
After attempts have been made to obtain the aforementioned 
records, the veteran should be scheduled for a VA examination 
to determine the nature and etiology of any current 
gastrointestinal disorders.  The examiner should specifically 
consider the diagnosis of reflux esophagitis in March 1993, 
two months after the veteran left service, and the diagnoses 
of gastroenteritis and gastritis noted in May and October 
1991 in service and provide an opinion on whether any 
currently diagnosed gastrointestinal disorders are related to 
service. 

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain 
copies of all treatment records from the 
VA Medical Centers in Buffalo, and 
Canandaigua, New York, especially any GI 
series reports from February 1992.  If 
there are no records available from the VA 
Medical Centers, please note this for the 
claims file.  

2  The RO should attempt to locate and 
associate with the veteran's file, the 
service medical records from May and 
October 1991, showing diagnoses of 
gastroenteritis, and gastritis, 
respectively.  The RO should note whether 
there is a temporary file which contains 
the missing service medical records.  If 
these service medical records cannot be 
located at the RO, it should contact the 
veteran to determine whether he has 
copies.  The RO should note in the 
veteran's file if it can not locate these 
records and the veteran does not have any 
copies. 

3.  After attempts have been made to 
obtain the aforementioned records in 
paragraphs one and two, schedule the 
veteran for a gastrointestinal 
examination.  




The examiner should review the claims file 
in conjunction with the examination, and 
thereafter provide an opinion as to 
whether it is at least as likely as not 
that any current diagnosed 
gastrointestinal disorders can be 
attributable to the veteran's period of 
service.  In providing said opinion, the 
examiner should specifically consider and 
comment on the VA examination in March 
1992 (two months after leaving service) 
that diagnosed the veteran with reflux 
esophagitis, and if the service medical 
records from May and October 1991 are not 
of record to consider that diagnoses of 
gastroenteritis and gastritis were entered 
in May and October 1991 in service.  The 
basis for the findings made should be set 
forth in the opinion.

4.  Readjudicate the veteran's claim of 
entitlement to service connection for a 
gastrointestinal disability.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, issue a 
supplemental statement of the case, a copy 
of which should be provided the veteran 
and his representative.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


